PER CURIAM.
Nathaniel H. Thomas seeks review of two decisions of the district court of appeal, State v. Thomas, 604 So.2d 1277 (Fla. 5th DCA 1992), and State v. Thomas, 616 So.2d 637 (Fla. 5th DCA 1993), on the ground of conflict. Art. V, § 3(b)(3), Fla. Const. We consolidate the two review proceedings for disposition in one opinion.
On the authority of our recent decision in State v. Bamber, 630 So.2d 1048 (Fla.1994), we quash both decisions under review and remand for reconsideration in light of our opinion in Bamber.
It is so ordered.
BARKETT, C.J., and OVERTON, SHAW, GRIMES, KOGAN and HARDING, JJ., concur.
McDONALD, J., dissents.